Title: From Thomas Jefferson to William Short, 10 March 1788
From: Jefferson, Thomas
To: Short, William



Dear Sir
The Hague. Mar. 10. 1788.

After two days of prosperous journey I had a good gleam of hope of reaching this place in the night of the third day. In fact however I got on the third day only to within 8 hours land journeying and the passage of the Moerdyke. Yet this remnant employed me three days and nothing less than the omnipotence of god could have shortened this time of torture. I saw the Saturday passing over, and, in imagination, the packet sailing and Mr. Adams on board. And it was not till Sunday my anxieties were ended by finding him here. We are setting out this morning for Amsterdam, where if we fail in the principal object, I shall at least have the solace of easing my own shoulders of the burthen.
I was at Rotterdam the evening of the prince’s birthday. The illuminations were the most splendid I had ever seen and the roar of joy the most universal I had ever heard. My journey has been little entertaining. A country of corn and pasture affords little interesting to an American who has seen in his own country so much of that, and who travels to see the country and not it’s towns. I am as yet totally undecided as to the time and route of my return. In the mean time be so good as to let me hear from you often. Address your letters to Messrs. Willincks & Van Staphorsts and accept assurances of the esteem & attachment with which I am Dear Sir Your affectionate humble servt,

Th: Jefferson

